Citation Nr: 0523247	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  94-13 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to a higher rating for a service-connected 
left knee disability, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to service connection for vision focus 
problems, as a manifestation of a chronic disability 
resulting from an undiagnosed illness.

3.  Entitlement to service connection for sleep loss, as a 
manifestation of a chronic disability resulting from an 
undiagnosed illness.

4.  Entitlement to service connection for short-term memory 
loss, as a manifestation of a chronic disability resulting 
from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to June 1992, 
including active duty in the Southwest Asia theater of 
operations during the Persian Gulf War.

This case comes to the Board of Veterans' Appeals (Board) 
partly on appeal from an October 1992 decision by the RO in 
Los Angeles, California that, in pertinent part, granted 
service connection and a 10 percent rating for postoperative 
instability of the left knee; the veteran appealed for a 
higher rating.  This case also comes to the Board on appeal 
from a September 1998 rating decision that, in pertinent 
part, denied service connection for vision focus problems, 
sleep loss, and short-term memory loss, each claimed as a 
manifestation of a chronic disability resulting from an 
undiagnosed illness.  Although the veteran initially 
requested a Board hearing with respect to these issues, he 
subsequently withdrew his hearing request.  A personal 
hearing, regarding the issue of entitlement to a higher 
rating for a left knee disability, was held before the 
undersigned Veterans Law Judge at the RO (i.e. a Travel Board 
hearing) in April 1999.  In September 2000, the Board 
remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.

The Board notes that the September 1998 rating decision also 
denied entitlement to an increased rating for service-
connected residuals of a laceration of the left orbital area.  
The veteran was notified of this decision in October 1998.  A 
notice of disagreement was received from the veteran on this 
issue in September 1999.  A statement of the case was 
promulgated in April 2001.  As a timely substantive appeal 
has not been received from the veteran regarding this issue, 
it is not in appellate status and will not be addressed by 
the Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200, 20.202, 20.302 (2004).


FINDINGS OF FACT

1.  Since the date of service connection, the veteran's 
service-connected left knee disability has been manifested by 
pain, minimal limitation of motion, chondromalacia, limited 
endurance, and slight instability.

2.  Traumatic arthritis of the left knee with minimal 
limitation of motion was first demonstrated by X-ray evidence 
on January 22, 2003.

3.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

4.  The veteran claims service connection for vision focus 
problems, sleep loss, and short-term memory loss, all claimed 
as due to undiagnosed illness.  These are either symptoms of 
diagnosed conditions which are already service-connected; or 
they do not involve a disability; or they are subjective 
complaints of undiagnosed conditions which have not been 
manifest to a compensable degree and which were not present 
in service or for at least 6 months since then.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left knee instability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2004).

2.  The criteria for a separate 10 percent rating for 
arthritis of the left knee based on limitation of motion with 
pain are met, effective January 22, 2003.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Codes 5003, 5010 (2004).

3.  The following claimed conditions were not incurred in or 
aggravated by service, including as due to undiagnosed 
illness:  vision focus problems, sleep loss, and short-term 
memory loss.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
have been codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2004).

The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that VA has made adequate efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decisions noted above, a January 1994 statement 
of the case, a July 1999 statement of the case, and 
supplemental statements of the case dated in October 1995 and 
February 2005.  He was furnished with VCAA letters in April 
2001 and December 2001.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claims.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  He was also informed of what evidence the VA 
would obtain.

The Board notes that the VCAA letters were mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA.  The Board, however, finds that in the 
instant case the veteran has not been prejudiced by this 
defect.  In this regard, the Board notes the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  The 
veteran has submitted evidence, and VA examinations have been 
conducted.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that any 
error in the chronological implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).


Factual Background

The veteran served on active duty from May 1983 to June 1992.  
Service medical records reflect that he was treated for a 
left knee injury.  In October 1991, he was treated for head 
trauma, with probable concussive syndrome.  In December 1991, 
he underwent a left knee arthroscopy and limited synovectomy.  
The operative diagnosis was a stable medial meniscal tear of 
the left knee.  In March 1992, he was diagnosed with post 
traumatic arthritis of the left knee after he complained of 
severe pain and locking.  Service medical records are 
negative for a diagnosis of a chronic disability manifested 
by vision loss, sleep loss, or short-term memory loss.

At an August 1992 VA general medical examination, the veteran 
complained of left knee pain of varying amounts of severity.  
He said he was unable to run or ride a bicycle, and had 
difficulty descending stairs.  The examiner noted limitation 
of extension and flexion of the left knee.  The pertinent 
diagnosis was residuals of injury to the left knee, traumatic 
arthritis.

At an August 1992 VA orthopedic examination, the veteran 
complained of burning and tearing sensations in his left 
knee.  He said that cold caused more pain.  On examination, 
there was no swelling, redness, or fluid accumulation.  There 
was marked silky crepitation in the left knee.  Drawer sign 
and Lachman's sign were negative bilaterally.  There was 
lateral instability in the left knee.  Range of motion in the 
left knee was from 20 to 140 degrees.  The diagnostic 
impression was internal derangement of the left knee with 
pre-patella bursitis.  An X-ray study of the left knee showed 
no significant abnormality.

Service connection was established for a left knee disability 
in an October 1992 rating decision.  The RO characterized the 
disability as postoperative instability of the left knee, and 
assigned a 10 percent rating.  The veteran appealed for a 
higher rating.

VA outpatient treatment records dated in April 1993 reflect 
treatment for a left knee disability.  The veteran complained 
of left knee instability and pain.  On examination, there was 
tenderness over the medial joint line, which was 
hypersensitive.  There was good range of motion with medial 
joint pain.  There was lateral tracking of the patella, 
Lachman's test was negative, McMurray's test was limited 
secondary to pain, and there was pain on valgus stressing.  
There was no instability.  The diagnostic assessment was left 
knee pain with medial joint pain and pain on valgus stress.  
A knee brace was prescribed.   An April 1993 X-ray study of 
the left knee was normal.

An August 1993 private medical record from S.Y. Wang, MD, 
reflects that the veteran complained of intermittent 
dizziness and trouble focusing with his eyes.  Dr. Wang noted 
that an electronystagmography (ENG) showed left-sided 
peripheral vestibular disturbance.  

Private medical records from D. J. LaClaire, D.O., dated from 
1994 to 1995 reflect treatment for episodic vertigo and 
hypothyroidism.

By a letter dated in May 1995, a private physician, C. Varma, 
MD, indicated that he had conducted an endocrine evaluation 
of the veteran.  The veteran complained of vertigo, problems 
with vision and focusing, headaches, blurred vision (worse 
when fasting), and occasional sharp pains in the back of the 
skull.  The veteran reported that his neurologic symptoms of 
vertigo, vision focusing, and headaches started shortly after 
returning from action in the Gulf War.  Dr. Varma indicated 
that extensive testing had been conducted by several doctors, 
and all laboratory tests were negative in terms of structural 
disease, and he was neurologically intact.  The veteran 
reported that his sleep was fair.  The diagnoses were 
hypothyroidism, and chronic recurrent vertigo and headaches, 
with no specific neurological diagnosis as yet.

By a statement received in April 1994, the veteran reported 
that due to his left knee disability, he was unable to run or 
bend the joint fully.  He said he had difficulty with stairs, 
and difficulty lifting or carrying heavy objects.

By a statement dated in January 1995, the veteran contended 
that he had "an auto-immune system disease (Hashimoto's 
disease)," which damaged his thyroid and also caused severe 
sleep loss at times.  He also complained of left inner ear 
damage causing severe vertigo and transitional vision focus 
problems.  He said that a private optometrist indicated that 
he had a neurological problem as his vision was above 
average.  He contended that these problems were the result of 
being in the Persian Gulf War from January 1991 to March 
1991.

By a letter dated in May 1995, the veteran contended that his 
left knee disability was more disabling than currently 
evaluated, as he still had a torn meniscus in that knee, with 
limitation of motion and instability.  He said he had not 
been seeking VA treatment for his left knee disability since 
he was told that nothing could be done for this disability 
unless he had surgery.

A March 1996 VA outpatient treatment record reflects that the 
veteran complained of an unstable and painful left knee.  On 
examination, the knee was not swollen, there was no increase 
in local temperature, and it was tender to palpation.  The 
pertinent diagnostic impression was an unstable left knee.

A private medical record dated in May 1996 from Dr. LaClaire 
reflects that the veteran was taking thyroid medication and 
only had intermittent problems with vertiginous-like 
symptoms, although they seemed to focus on visual field 
abnormalities or jerking of his eye motion.  On examination, 
there was no nystagmus.  The pertinent diagnoses were 
hypothyroidism, and history of vertigo and other neurological 
symptoms consistent, per his neurologist, with a migrainous-
type symptom complex.

By a letter dated in July 1996, the veteran reiterated many 
of his assertions.  He contended that his left knee 
disability was severe.  He essentially contended that he was 
exposed to chemical and biological warfare agents during 
service which caused his current auto-immune system disease.  

At an April 1999 Travel Board hearing, the veteran reiterated 
many of his assertions.  He said he received VA treatment for 
his left knee disability until 1996, and by private 
physicians since that time.  He said his left knee locked and 
sometimes threw him off balance.  He said it occurred 
unexpectedly and frequently.  He stated that it locked three 
or four times per week, and that each episode lasted from 
fifteen minutes to two hours.  He said that lateral 
instability was his biggest problem with his knee, and that 
it was constant.  He testified that his range of motion was 
limited, and he always had pain when he flexed his knee.  He 
said weather changes affected his knee.  He stated that his 
left knee disability had limited his career potential in his 
current field of law enforcement.  He related that after he 
used his knee all day he had stiffness and tightening of the 
knee.  He reported that he had lost two or three days of work 
per year due to his left knee disability.

By an affidavit dated in April 1999, the veteran's supervisor 
said that the veteran missed several days of work in 1994 due 
to health problems, and in 1995 he had to be driven to the 
hospital from work due to dizziness, disorientation, nausea, 
and skin color change.  He had similar episodes in 1997 and 
1998.

By a statement dated in September 1999, the veteran stated as 
a result of Gulf War Illness, he had an inability to focus 
mentally, fatigue, sleep disturbances, headaches, and vertigo 
as well as a host of other symptoms, and as a result he was 
no longer able to work as an air traffic controller.

In September 2000, the Board remanded this case to the RO, 
primarily for VA examinations and to obtain medical records.

In March 2001, the veteran submitted additional medical 
records, including an undated letter from Dr. LaClaire.  Dr. 
LaClaire noted that the veteran had asked him to prepare a 
response to an upcoming appeal of his medical problems with 
chronic recurrent vertigo.  He said he had been the veteran's 
family practitioner since 1994.  He gave the following 
statement.

It is my opinion that it is at least as 
likely as not that the manifestations of 
his medical problems are attributable to 
known diagnostic disabilities.  It is my 
opinion that I can not clearly say 
whether the medical condition he suffers 
is etiologically related to the head 
trauma he suffered in the service for 
which he was treated in October and 
November 1991; to clarify this, I believe 
that the medical condition which he 
suffers from was etiologically related to 
the sum of his exposures and experienced 
in the Gulf War, and that this condition 
was worsened by the above-mentioned head 
injury.

The veteran also submitted a January 2001 letter from Dr. 
Wang which reflects that he was diagnosed with chronic 
persistent left-sided peripheral vestibulopathy.  By a letter 
received in March 2001, the veteran related that he was seen 
on numerous occasions for a left knee disability since 1996, 
by a private physician, Dr. Grant, but that medical records 
of such treatment were unavailable.

At a January 2003 VA eye examination, the veteran reported 
that since the middle of 1991, he had focusing problems and 
complained that images jumped from side to side when he tried 
to focus on them.  He stated that other doctors told him this 
problem was related to vertigo or migraines.  He gave a 
history of exposure to nerve agents and a history of head 
trauma.  On examination, the veteran's vision was 20/20 +3 in 
the right eye, and 20/15 in the left eye on distance testing.  
After examining the veteran, the examiner indicated that the 
veteran had a normal eye examination, including normal ocular 
motility with no evidence of dysfunction.  He opined that the 
history of dizziness with trouble focusing with the eyes 
associated with vestibular disturbance provoked by rapid eye 
movements and head turning likely suggested an inner ear 
dysfunction.  He concluded that each eye by itself, as well 
as the muscles that affect eye movements and the mechanisms 
that control focusing, appeared to be intact.

A report of a VA orthopedic examination dated on January 22, 
2003 reflects that the examiner noted that he had reviewed 
the claims file.  The veteran complained of a chronic left 
knee disability.  He reported pain on prolonged walking, 
squatting was particularly painful, and he was unable to 
squat fully on the left knee.  He reported a feeling of 
stiffness, especially in the morning or after prolonged 
inactivity, and he also experienced episodes of instability 
with the left knee if he tried to run.  He also noticed 
swelling in the left knee after prolonged activity, but there 
was no history of arthrocentesis or cortisone injections, and 
he was not on any analgesics or anti-inflammatory medication.  
He did dynamic exercises of his knees three times per week, 
but found that after ten to fifteen minutes the knee became 
quite uncomfortable.  There was no history of locking, and no 
history of erythema.

On examination, there was a normal gait, mild genu varum 
deformity of both knees, but no effusion in the joints.  
Varus and valgus stress of the knees showed no ligamentous 
instability.  Anterior and posterior drawer signs were 
negative.  Lachman's test was negative.  Upon attempting 
McMurray's test on the left side, the veteran felt marked 
pain and discomfort on flexing the knee beyond 90 degrees 
with medial joint line tenderness posteriorly on the left 
side.  There was no tenderness over the articular surface of 
the patella and patellofemoral compression was negative.  
Range of motion of the left knee was from 0 to 120 degrees, 
and beyond that point he experienced excruciating pain which 
started at 90 degrees of flexion.  The examiner indicated 
that the veteran had chondromalacia of the medial meniscus, 
especially the posterior horn, and early traumatic arthritis 
of the left knee.  An X-ray study of the left knee showed 
minimal narrowing of the medial compartment of the left knee.  
He opined that the left knee arthropathy was a result of the 
service-connected injury in 1991.

At a March 2003 VA neurological examination, the veteran 
complained of headaches, dizziness, decreased ability to 
focus, and nausea.  He complained of transitional visual 
focusing problems when he moved his eyes especially when 
vertigo was increasing.  He also complained of difficulty 
with short-term memory, especially recall, particularly when 
he sustained vertigo episodes.  He said that when he needed 
to concentrate on the vertigo process, his thinking processes 
diminished.  This condition was sporadic and occurred at 
least a few months at a time then abated.  The examiner 
indicated that the veteran reported that his head pain, 
vertigo, and short-term memory dysfunction began in 1991 when 
he was stationed in the Gulf War area, that the veteran 
related to multiple injections that he received in that area.  
The examiner noted that left peripheral vestibulopathy had 
been confirmed, and was likely associated with the vertigo 
syndrome.   He indicated that the veteran's headaches had 
characteristics of migraine headaches, and had their onset in 
1991.

An August 2003 report of contact reflects that the veteran 
felt that his sleep problem was due to vertigo.

At an October 2003 VA Persian Gulf examination, the veteran 
complained of vertigo, and said he had difficulty falling 
asleep and had to sleep in a certain position.  He denied 
blurred vision and double vision.  He complained of daily 
dizziness which lasted until he was able to fall asleep.  He 
said he worked rotating shifts and slept between 5 and 8 
hours per night.  Sleep was interrupted by vertigo.  On 
examination, range of motion of the knees was from 0 to 130 
degrees bilaterally.  The diagnoses were Hashimoto's disease, 
vertigo, and left knee arthralgia.  Further evaluation of the 
veteran's reported sleep disorder was planned.  A bone scan 
of the knees showed degenerative changes in both knees.

VA medical records reflect that the veteran underwent a sleep 
study (polysomnogram) in October 2003.  The veteran's total 
sleep time was five hours, indicating a shorter sleep time 
than an average sleeper, but his overall Epworth Sleepiness 
Scale was within normal limits, suggesting that his sleep 
amount was sufficient for daytime alertness.  The veteran 
reported symptoms of sleep paralysis occasionally and vivid 
dreams.  Further testing was recommended to exclude 
narcolepsy.  The hallmark feature of the veteran's 
polysomnogram was frequent electroencephalogram arousals, 
which did not have an obvious polysomnogram or clinical 
correlate.  The veteran stated that his sleep problem was 
related to his vertigo, and the polysomnogram could not 
exclude this connection.

A December 2003 sleep clinic note reflects that the veteran 
had no specific sleep complaints currently.  He said he went 
to bed at varying times because of his varying sleep-wake 
shifts.  He reported that his sleep was continuous and 
refreshing.  He slept about 7 to 8 hours per night on 
average.  There was no evidence of sleep loss or partial 
sleep deprivation.  He denied daytime sleepiness, snoring, 
apnea report, or accidents due to sleepiness.  He denied 
insomnia, restless legs, and periodic limb movement disorder.  
He gave a history of mild bruxism.  He reported that he 
suffered from chronic vertigo, and when he shifted to his 
back from his usual prone position, he experienced vertigo 
and rarely experienced nightmares and sleep paralysis at this 
time.  He did not have sleep paralysis or hypnagogic 
hallucinations at any other time.  The diagnostic assessment 
was bruxism and vertigo-related sleep paralysis and 
hypnagogic hallucinations.  The examiner indicated that this 
was not a primary sleep disorder, and was rare and did not 
interfere with normal sleep functioning.  The examiner noted 
that the polysomnogram results had been reviewed, and based 
on those results as well as the clinical history, he did not 
believe that a primary sleep disorder existed.  No further 
testing was needed.  A December 2003 report of contact 
reflects that the examiner reviewed the claims file.

In a January 2005 rating decision, the RO granted service 
connection for residuals of a head injury, to include 
headaches and head pain, and granted service connection for 
vertigo.

In a January 2005 rating decision, the RO recharacterized the 
service-connected left knee disability as postoperative 
chondromalacia of the medial meniscus and early traumatic 
arthritis.

Analysis

Entitlement to a Higher Rating for a Left Knee Disability 

The veteran contends that his service-connected left knee 
disability is more disabling than currently evaluated.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The veteran's service-connected left knee disability was 
initially rated 10 percent disabling under Diagnostic Code 
5257.  Under this code, knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Since January 2005, 
the RO has rated the left knee disability as 10 percent 
disabling, under Diagnostic Codes 5010 and 5260.

Traumatic arthritis established by X-ray findings is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  
Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups will warrant a 10 percent rating.  Also in the 
absence of limitation of motion, a 20 percent rating is 
warranted for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (degenerative arthritis) and Diagnostic Code 5010 
(traumatic arthritis).

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

Limitation of flexion of a leg to 60 degrees warrants a 0 
percent rating.  A 10 percent rating requires that flexion be 
limited to 45 degrees.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent is warranted 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Limitation of extension of a leg to 5 degrees warrants a 0 
percent rating.  A 10 percent rating requires that extension 
be limited to 10 degrees.  A 20 percent rating requires that 
extension be limited to 15 degrees.  A 30 percent rating 
requires that extension be limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  A 50 percent rating requires that extension be 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Dislocation of the semilunar cartilage with frequent episodes 
of locking, pain and effusion into the joint is rated as 20 
percent disabling.  38 C.F.R. § 4.71a, Code 5258.  This 
Diagnostic Code is not for application, as the medical 
evidence does not demonstrate that the veteran has 
dislocation of the semilunar cartilage, with frequent 
episodes of locking, pain and effusion into the joint.

Precedent opinions of the VA's General Counsel have held that 
dual ratings may be given for a knee disorder, with one 
rating for instability (Diagnostic Code 5257) and one rating 
for arthritis with limitation of motion (Diagnostic Codes 
5003 and 5010). VAOPGCPREC 9-98 and 23-97.  

The medical evidence is somewhat equivocal as to whether the 
veteran currently has instability of the left knee.  At an 
August 1992 VA orthopedic examination, the examiner noted 
lateral instability of the left knee.  No instability was 
seen on VA outpatient treatment in April 1993.  A  March 1996 
VA outpatient treatment record reflects a diagnostic 
impression of an unstable left knee.  At a January 2003 VA 
orthopedic examination, the examiner noted that varus and 
valgus stress of the knees showed no ligamentous instability.  
However, the veteran has consistently complained of 
instability and locking of the left knee.  Bearing in mind 
the veteran's complaints, the prior medical evidence of 
instability, and the benefit of the doubt rule (38 U.S.C.A. 
§ 5107(b)), the Board finds that instability is currently 
present in the left knee.  As there is no more than slight 
recurrent subluxation or lateral instability, a rating higher 
than 10 percent under Code 5257 may not be assigned for 
service-connected instability of the left knee.  The medical 
evidence does not demonstrate that service-connected 
instability of the left knee has been more than 10 percent 
disabling since the award of service connection for this 
disability.  See Fenderson, supra.

On VA examination in August 1992, range of motion of the left 
knee was from 20 to 140 degrees.  In April 1993, there was 
good range of motion of the left knee.  On VA examination in 
January 2003, range of motion was from 0 to 120 degrees, with 
excruciating pain beginning at 90 degrees of flexion.  
Although extension of the left leg was limited in August 
1992, subsequent medical records do not show limitation of 
extension.  The most recent medical evidence reflects 
limitation of flexion to 90 degrees, with consideration of 
pain.  

Recent medical evidence reflects that the veteran's service-
connected left knee disability includes traumatic arthritis.  
X-ray studies of the left knee were negative for arthritis in 
August 1992 and April 1993.  The first X-ray evidence of 
arthritis of the left knee is dated on January 22, 2003, when 
an X-ray study showed minimal narrowing of the medial 
compartment of the left knee, and the VA examiner diagnosed 
early traumatic arthritis of the left knee.  The Board finds 
that a separate 10 percent rating is warranted for traumatic 
arthritis of the left knee, effective since January 22, 2003, 
based on arthritis with a noncompensable degree of limitation 
of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2004); VAOPGCPREC 9-98 and 23-97; 
Fenderson, supra.   No more than a 10 percent rating is 
warranted for arthritis of the left knee, as the medical 
evidence demonstrates only a noncompensable degree of 
limitation of flexion and extension, even with consideration 
of pain.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The medical evidence demonstrates that the veteran's left 
knee disability is manifested by instability, traumatic 
arthritis, chondromalacia, pain, limitation of flexion, and 
limited endurance.  After reviewing all of the medical 
evidence, the Board finds that the veteran's left knee 
disability may be assigned dual disability ratings.  A 10 
percent rating is warranted for service-connected instability 
of the left knee since the date of service connection, with 
an additional (separate) 10 percent rating for traumatic 
arthritis since January 22, 2003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2004); 
VAOPGCPREC 9-98 and 23-97; Fenderson, supra.  To this extent, 
an increased rating is warranted.

Service Connection for Disabilities Claimed as Manifestations 
of a Chronic Disability Resulting from an Undiagnosed Illness

The veteran claims service connection for vision focus 
problems, sleep loss, and short-term memory loss, which he 
asserts were incurred during military service.  The Board 
notes that the veteran is already service-connected for 
residuals of a head injury, and for vertigo, and thus 
symptoms of these disabilities are already service-connected.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than September 30, 
2011, and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

One of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

Vision Focus Problems

The veteran reports that he has vision focusing problems, 
blurred vision, and eye jerking.  He has contended that his 
vision problems are neurological in nature.  

The service medical records are silent for any vision 
symptoms.  Moreover, the medical evidence does not 
demonstrate that the veteran currently has a distinct chronic 
disability manifested by vision focus problems.  The medical 
evidence reflects that the veteran is neurologically intact, 
and a VA eye examination in January 2003 was normal, 
including normal ocular motility with no evidence of 
dysfunction.  The VA examiner opined that the veteran's 
history of dizziness with trouble focusing with the eyes 
associated with vestibular disturbance provoked by rapid eye 
movements and head turning likely suggested an inner ear 
dysfunction.  He concluded that each eye by itself, as well 
as the muscles that affect eye movements and the mechanisms 
that control focusing, appeared to be intact.  The veteran 
has been diagnosed with chronic persistent left-sided 
peripheral vestibulopathy, and vertigo.  He is already 
service-connected for vertigo, and any visual symptoms of 
vertigo are already service-connected.  Governing regulation 
provides that the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14.

There is no credible evidence that vision problems were 
present in service or for at least six months since then, or 
that they have been manifest to a compensable degree.  Thus 
compensation under the Persian Gulf War provisions on 
undiagnosed illness is not warranted.  And as the veteran 
does not have a separate disability manifested by vision 
focus problems, service connection is not warranted for this 
disability.  Degmetich, supra, 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.

Sleep Loss

The veteran contends that he has sleep loss due to vertigo 
(for which he is already service-connected), and that he must 
sleep in a certain position to avoid sleep impairment due to 
vertigo.

Sleep studies were performed in October 2003.  A December 
2003 sleep clinic note reflects that after obtaining the 
veteran's clinical history and after reviewing the laboratory 
results from the sleep studies, the examiner diagnosed 
vertigo-related sleep paralysis and hypnagogic 
hallucinations.  The examiner indicated that this was not a 
primary sleep disorder, and was rare and did not interfere 
with the veteran's normal sleep functioning.  The examiner 
noted that the polysomnogram results had been reviewed, and 
based on those results as well as the clinical history, he 
did not believe that a primary sleep disorder existed.  

As noted above, the veteran is already service-connected for 
vertigo, and any sleep impairment symptoms of vertigo are 
already service-connected.  Governing regulation provides 
that the evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  In any event, 
it appears that any sleep impairment is minimal, and the 
veteran does not have a current sleep disorder.
There is no credible evidence that sleep problems were 
present in service or for at least six months since then, or 
that they have been manifest to a compensable degree.  Thus 
compensation under the Persian Gulf War provisions on 
undiagnosed illness is not warranted.  And as the veteran 
does not have a separate disability manifested by sleep loss 
problems, service connection is not warranted for this 
disability.  Degmetich, supra, 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.

Short-Term Memory Loss

The veteran has complained of short-term memory loss, 
particularly during vertigo episodes.  There is no medical 
evidence of a current distinct disability manifested by 
short-term memory loss, and as noted above, the veteran is 
already service-connected for vertigo and residuals of head 
trauma.

There is no credible evidence that memory problems were 
present in service or for at least six months since then, or 
that they have been manifest to a compensable degree.  Thus 
compensation under the Persian Gulf War provisions on 
undiagnosed illness is not warranted.  And as the veteran 
does not have a separate disability manifested by memory 
loss, service connection is not warranted for this 
disability.  Degmetich, supra, 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.












	(CONTINUED ON NEXT PAGE)

ORDER

A higher rating for left knee instability is denied.

A separate 10 percent for arthritis of the left knee with 
limitation of motion is granted effective January 22, 2003, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Service connection for vision focus problems, as a 
manifestation of a chronic disability resulting from an 
undiagnosed illness, is denied.

Service connection for sleep loss, as a manifestation of a 
chronic disability resulting from an undiagnosed illness, is 
denied.

Service connection for short-term memory loss, as a 
manifestation of a chronic disability resulting from an 
undiagnosed illness, is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


